Citation Nr: 0932621	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-35 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) variously diagnosed, 
to include a bipolar disorder.

3.  Entitlement to service connection for bilateral tinea 
pedis (claimed as foot rash), to include as due to Agent 
Orange Exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1969 to November 1970.  
	
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In March 2008, the Veteran testified during a personal 
hearing at the RO and, in September 2008, the Veteran, 
sitting at the RO, testified at a Travel Board hearing before 
the undersigned.  Transcripts of these hearings are 
associated with the claims file.

At the March 2008 DRO hearing the veteran withdrew his 
separate claim for entitlement to service connection for 
depression and anxiety, as those symptoms were encompassed by 
his bipolar disorder claim in addition to his PTSD claim.  
The issue has been phrased accordingly.

The issue of entitlement to service connection for bilateral 
tinea pedis (claimed as foot rash), to include as due to 
Agent Orange Exposure is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to traumatic experiences during 
military service in Vietnam.

2.  The medical evidence as to whether the Veteran has a 
current diagnosis of PTSD as a result of his traumatic 
experiences in Vietnam is in relative equipoise. 

3.  The Veteran does not have an acquired psychiatric 
disorder (variously diagnosed and other than PTSD), which was 
first manifest in service or is otherwise related to any in-
service occurrence or event.


CONCLUSIONS OF LAW

1.  PTSD was incurred due to active service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 

2.  An acquired psychiatric disorder (variously diagnosed and 
other than PTSD) to include a bipolar disorder was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1); see 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before an initial unfavorable decision on a claim 
for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims in 
the May 2005 rating decision, he was provided notice of the 
VCAA in March 2005.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in March 2006 and May 2006, pertaining to 
the downstream disability rating and effective date elements 
of his claims, with subsequent re-adjudication in a May 2008 
Supplemental Statement of the Case.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

The Veteran was afforded a VA psychiatric examination for 
PTSD in March 2008.  This examination did not include a nexus 
opinion regarding whether or not the bipolar disorder that 
was diagnosed was related to service.  However, a remand for 
a medical nexus opinion is not warranted, because there is no 
evidence of a psychiatric disability during service.  In the 
absence of evidence of an in-service incurrence, referral for 
a medical nexus opinion is not necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
That is, any medical opinion obtained would of necessity be 
based on the Veteran's own unsubstantiated statements as to 
what occurred during service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).   

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, VA outpatient 
treatment reports, a VA examination and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006); see also Mayfield and Pelegrini, both 
supra.

II.  Service Connection-in General

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, then it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule 
will not be applicable.  Ortiz, 274 F.3d at 1365.

III.  PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
 
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 
 
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  
 
The Veteran claims that he has PTSD as result of service.  
Specifically, he stated that he witnessed three men die in a 
chopper when a rocket hit the chopper.   (See September 2008 
Hearing Transcript p. 13).  He also heard a man cry for help 
after his APC was hit with a grenade and that they destroyed 
a village with their heavy equipment when Viet Cong had 
injured his lieutenant and killed a sergeant.  (Id. at 6; see 
also PTSD Stressor Statement received in December 2005).
 
The Veteran's service treatment records are negative for any 
complaints, treatment for or diagnosis of PTSD.  In fact, a 
Report of Medical Examination dated in October 1968 and 
November 1970, reflects that the Veteran's psychiatric 
clinical evaluation was normal.  Further, the corresponding 
Report of Medical History reflects no difficulty with 
depression, sleeping, nightmares, excessive worry, or nervous 
trouble.  

The VA treatment records dated from April 2004 to February 
2005 reflect complaints of PTSD.  A December 2004 treatment 
record notes that the Veteran took Paxil for anxiety.  

On a January 2005 VA examination the Veteran reported that 
his onset of the disability started about 6 years ago in that 
he would work 10 hour days and could not "shut down."  He 
would have to get up and clean and could not stop until he 
became physically exhausted.  He started Paxil and it helped 
him to calm down.  He reported that he had no other previous 
psychiatric treatment.  The record noted that the Veteran had 
been on Paxil for years.  

The January 2005 examination form includes a section for PTSD 
assessment.  He was noted to be positive for both combat 
exposure and non-combat trauma.  The Veteran reported re-
experiencing his traumatic events through symptoms such as 
intrusive memories, flashback and nightmares; avoidance and 
emotional numbing with loss of interest and detached and 
restricted emotions, and increased arousal with difficulty 
sleeping, irritability or anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  The 
Veteran told the VA examiner that he witnessed multiple 
soldiers killed or injured, saw a pile of dead bodies, and 
bodies that were burned while he was in the military.  The 
examiner checked the line on the form which states the 
Veteran meets the criteria for PTSD.  

On mental status examination, it was noted that the Veteran 
presented with symptoms of depression and PTSD, and with a 
strong suspicion of bipolar disorder.  Following the mental 
status examination, the Veteran was diagnosed with Bipolar I 
and PTSD.  

A May 2005 treatment record reflects a complaint of an 
inability to relax for the past 10 years.  The Veteran denied 
a family history of bipolar disorder and a history of racing 
thoughts, discrete periods of high energy followed by a 
crash, impulsive behaviors, increased self esteem and rapid 
speech.  The VA physician stated that based on symptoms and 
response from medication, the Veteran did not have bipolar 
illness as diagnosed in triage.  He had PTSD with associated 
anxiety.  The physician noted that he will further evaluate 
the symptoms and origin of the PTSD as information was 
lacking in the initial evaluation.  A June 2005 VA treatment 
record reflects a diagnosis of PTSD and anxiety.  An October 
2005 and November 2005 treatment record, per the Veteran's 
history, notes that the Veteran had a history of combat 
related PTSD for more than 30 years. 

The Veteran underwent a VA examination in March 2008.  The 
examiner reviewed the claims file and conducted a clinical 
interview and mental status examination.  He also 
administered the selected scales of the Wechsler Adult 
Intelligence Scale III.  He completed the Minnesota 
Multiphasic Personality Inventory-II.  He also reviewed the 
VA treatment records, particularly the August 2005 record 
where the Veteran was given a diagnosis of PTSD, as well as 
Anxiety Disorder NOS; and the March 2008 treatment record 
which diagnosed the Veteran with PTSD and assigned a GAF 
score of 45.  The Veteran told the examiner that he began to 
have symptoms of emotional distress upon his return from 
Vietnam.  His symptoms included nightmares, anger outbursts, 
insomnia, and that he thought about death frequently.  The 
examiner noted that the Veteran does not give any severe or 
frequent signs or symptoms of PTSD.  The Veteran also 
reported that he had not missed work because of mental 
problems.  The VA examiner noted that the Veteran was able to 
engage in a normal range and variety of activities of daily 
living without interruption of his typical daily routine.  

Upon mental status examination, the Veteran presented as 
cheerful and friendly.  He was somewhat hyperactive.  His 
thought process was logical, coherent, and relevant.  He was 
attractive, articulate, verbal, and a well dressed/groomed 
individual.  He was cooperative and exhibited good social 
skills.  He was also well-oriented to time, place, person, 
and situation.  His affect was excited and reasoning good.  
The examiner further stated that a review of psychological 
symptoms resulted in the endorsement of a history of manic 
episodes twice a week.  He indicated that he had numerous 
unfinished projects.  He also had anxiety, panic attacks, 
depression, nightmares, and insomnia, with a history of 
racing thoughts and anger control issues.  The Veteran 
indicated one visual hallucination and denied having any 
paranoia.  He denied having any suicidal or homicidal 
ideation.  The examiner concluded that the Veteran's problem 
behaviors have to do with his hyperactivity and history of 
manic episodes.  He further stated that it was his opinion 
that the Veteran does not fit the criteria for a diagnosis of 
PTSD.  His symptoms were mild and could be accounted for with 
a diagnosis of mild bipolar disorder.  The Veteran was 
diagnosed with mild to moderate bipolar disorder and 
antisocial personality disorder with histrionic features.

A March 2008 VA treatment record notes that the Veteran 
complained of an anxiety attack.  A May 2008 VA treatment 
record reflects that the Veteran became suicidal.  Upon 
mental status examination the Veteran was pleasant, casually 
dressed, and neatly groomed.  His mood and affect were mildly 
anxious.  Insight and Judgment were intact.  The VA physician 
rendered a diagnosis of PTSD.

In support of this claim, the Veteran submitted written 
statements from his wife and brother.  (See April 2006 
Written Statement from T.S. and May 2006 Written Statement 
from T.B.)  His wife, in part, stated that when the Veteran 
returned from Vietnam he had changed into someone who was 
possessive and bossy.  He also was unable to maintain steady 
employment.  His brother attested to the fact that the 
Veteran changed from a considerate, "happy go lucky" person 
to one who was domineering and controlling.  He became very 
"critical," "nervous," "high strung," and was "hard to 
please."

After a review of the Veteran's contentions and the medical 
evidence, the Board finds that the evidence for and against 
the Veteran's claim is in relative equipoise.  Therefore, the 
benefit of the doubt will be resolved in favor of the 
Veteran.  

Initially, the Board notes that the RO conceded the Veteran's 
claimed stressors, and instructed the March 2008 examiner to 
do the same.  Although the evidence does not establish that 
the Veteran participated in combat, it does show that the 
Veteran's claimed stressors are consistent with the nature of 
his service.  Therefore, the Board finds it is likely that 
that the Veteran's claimed stressors occurred.  

However, the element to be resolved in the Veteran's claim 
was not the occurrence of his stressors, but whether or not 
he has a valid diagnosis of PTSD.  On the one hand, the VA 
treatment records include diagnosis of PTSD rendered by 
several physicians who have examined the Veteran.  While many 
of these records are brief and do not provide the basis for 
the diagnosis, the record also includes a lengthy January 
2005 questionnaire and examination.  This conducted by a 
nurse practitioner and cosigned by a physician.  

On the other hand, the March 2008 VA examiner found that the 
Veteran's symptoms did not support a diagnosis of PTSD.  This 
examination was conducted by a psychologist, and included 
standard psychological testing and a review of the claims 
folder.  A mental status examination was also conducted.  On 
the basis of this information, the examiner believed that the 
Veteran's symptoms could be accounted for by his bipolar 
disorder.  

After a close review of the January 2005 and March 2008 
examination reports, the Board is unable to find that one 
examination outweighs the other.  The March 2008 examiner 
used more testing and had the advantage of a review of the 
Veteran's claims folder.  However, the January 2005 examiner 
utilized a form that specifically went through each element 
of a diagnosis of PTSD as found in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  This 
report specifically noted that the Veteran had had 
experienced both combat and non-combat trauma in Vietnam, 
that he reexperienced these events, that he had avoidance and 
emotional numbing, and that there were symptoms of increased 
arousal.  Immediately after the discussion of these elements, 
the examiner stated that the Veteran meet the criteria for 
PTSD.  

Therefore, as the two examinations are of relatively equal 
value, and in view of the many additional diagnoses of PTSD 
from other physicians, the Board finds that all reasonable 
doubt is resolved in favor of the Veteran, and that service 
connection for PTSD is warranted.  

IV.  An Acquired Psychiatric Disorder (Variously Diagnosed 
and Other than PTSD)

The Veteran contends that his acquired psychiatric disorder 
(variously diagnosed and other than PTSD) is a result of 
service.

However, the Veteran's service treatment records are negative 
for any complaints, treatment or diagnosis of an acquired 
psychiatric disorder (variously diagnosed and other than 
PTSD).  In fact, a Report of Medical Examination dated in 
October 1968 and November 1970, reflects that the Veteran's 
psychiatric clinical evaluation was normal.  Further, the 
corresponding Report of Medical History reflects no 
difficulty with depression, sleeping, nightmares, excessive 
worry, or nervous trouble.  

The VA treatment records dated from April 2004 to February 
2005 reflect complaints of anxiety and depression.  A 
December 2004 treatment record notes that the Veteran took 
Paxil for anxiety.  A March 2005 mental status examination 
noted that the Veteran presented with symptoms of depression 
and with a strong suspicion of bipolar disorder.  The record 
noted that the Veteran had been on Paxil for years.  The 
Veteran was diagnosed with Bipolar I.  A March 2005 treatment 
record reflects that the Veteran reported that his onset of 
the disability started about 6 years ago in that he would 
work 10 hour days and could not "shut down."  He would have 
to get up and clean and could not stop until he became 
physically exhausted.  He started Paxil and it helped him to 
clam down.  He reported that he had no other previous 
psychiatric treatment.  A May 2005 treatment record reflects 
a complaint of an inability to relax for the past 10 years.  
The Veteran denied a family history of bipolar disorder and a 
history of racing thoughts, discrete periods of high energy 
followed by a crash, impulsive behaviors, increased self-
esteem, and rapid speech.  The VA physician stated that based 
on symptoms and response from medication, the Veteran did not 
have bipolar illness as diagnosed in triage.  He had PTSD 
with associated anxiety.  A June 2005 VA treatment record 
reflects a diagnosis of PTSD and anxiety.  

The Veteran underwent a VA examination in March 2008.  The 
examiner reviewed the claims file and conducted a clinical 
interview and mental status examination.  The Veteran told 
the examiner that he began to have symptoms of emotional 
distress upon his return from Vietnam.  His symptoms included 
anxiety, panic attacks, depression, nightmares, insomnia, 
racing thoughts, and anger outbursts.  He also indicated one 
visual hallucination and denied having any paranoia.  The 
Veteran also reported that he had not missed work because of 
mental problems.  The VA examiner noted that the Veteran was 
able to engage in a normal range and variety of activities of 
daily living without interruption of his typical daily 
routine.  The examiner further stated that a review of 
psychological symptoms resulted in the endorsement of a 
history of manic episodes twice a week.  The examiner 
concluded that the Veteran's problem behaviors have to do 
with his hyperactivity and history of manic episodes.  The 
Veteran was diagnosed with mild to moderate bipolar disorder 
and antisocial personality disorder with histrionic features.

VA treatment records from April 2008 through September 2008 
reflect complaints of anxiety. 

In a September 2008 Travel Board hearing, the Veteran 
asserted that he had been on Paxil for twenty years for his 
current psychiatric condition, although he was not formally 
diagnosed as bipolar during that time period.  (Id. at 14).   

Based on the evidence of record, the earliest indication of 
the Veteran's psychiatric disability was first documented in 
March 2005, approximately 35 years after service, and no 
clinical data has been received showing treatment of symptoms 
during the interim between service and the initial indication 
of a psychiatric problem after service discharge.  The lack 
of continuity of symptomatology is reflected by the Veteran's 
statement to the VA physician in March 2005 where he reported 
that the "onset of the disability started about 6 years ago 
in that he would work 10 hour days and could not "shut 
down."  Thus, the medical evidence of record may not be 
reasonably construed to find that the Veteran had symptoms 
during and continuing since service, which could be causally 
related to his current psychiatric disability.  While the 
Veteran has presented lay evidence indicating that he 
developed mental problems in service, there is no medical 
evidence contemporaneous to service showing that he actually 
suffered from an acquired psychiatric disorder prior to 2005.

The Board is mindful that the Veteran is competent to provide 
a report of continuity of his symptoms since service; however 
his lay statements are not indicative of continuity of an 
acquired psychiatric disorder since service, as they are 
unsupported by the complete absence of treatment for this 
disorder either in service or soon thereafter.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements); Maxson 
v. Gober, 230 F.3d 1330, 1331 (Fed. Cir. 2000).  Again, the 
Veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.

The Board finds a lack of medical evidence to warrant a 
favorable decision.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the Veteran has 
failed to submit competent medical evidence indicating a 
nexus between an in-service injury or disease and his 
currently acquired psychiatric disorder.
 
Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder (variously diagnosed and other 
than PTSD); and, this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  

Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) variously diagnosed to include a 
bipolar disorder is denied.




REMAND

The Veteran contends that he acquired tinea pedis/foot rash 
(no toenails and skin sloughing) during active service as a 
result of Agent Orange exposure.  As a preliminary matter, 
the Board notes that the Veteran's DD Form 214 reflects that 
he served in Vietnam.  Thus, it will be conceded that the 
Veteran was exposed to Agent Orange. 

The Veteran testified at the September 2008 hearing that he 
received treatment for tinea pedis from the Dallas, Texas, VA 
medical center in 1972.  While the record shows that requests 
for records for this time frame have been made with other VA 
facilities, there is no indication that such a request has 
been made of this particular facility.  The Board finds that 
an attempt to obtain any pertinent records that may be held 
by the Dallas, Texas, VA medical center for 1972 should be 
made. 

In addition, a February 1984 treatment record noted that the 
Veteran had tinea pedis for several years.  A March 1984 
treatment record noted that the onset of the tinea pedis was 
1970.  An October 1990 VA treatment record noted a history of 
tinea pedis.  A December 2004 VA treatment record reflects 
that the Veteran complained of having no toenails and 
intermittent sloughing of the skin since service.  (See 
December 2004 treatment record).  A February 2005 VA 
treatment record reflects that the Veteran was previously 
seen in January 2005 with complaints of a foot rash.  The 
Board observes that the Veteran is competent to present 
evidence of continuity of symptomatology for a condition that 
is observable like missing toenails or peeling skin.  See 
generally Charles v. Principi, 16 Vet. App. 370, 374.  
Therefore, the Board finds that a remand is necessary to 
obtain a VA examination.  38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that 
the requirement that the evidence of record "indicates" 
that the claimed disability or symptoms "may be" associated 
with the established event, is a low threshold); see also 
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas, Texas, VA 
medical center and obtain any treatment 
records pertaining to the Veteran's 
tinea pedis for the period from 1970 to 
1975 and associate them with the claims 
folder. 

2.  The Veteran should be afforded a VA 
examination, with an appropriate VA 
examiner, to determine the etiology of 
any current skin disability of the feet.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
current skin disability of the feet is 
causally related to the Veteran's service 
(to include Agent Orange exposure). 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.
 
The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination or reexamination without good 
cause shown may have adverse effects on 
his claim. 
 
3.  Thereafter, the RO should 
readjudicate the claim in light of the 
additional evidence obtained.  If the 
claim is not granted to the Veteran's 
satisfaction, then send him a 
Supplemental Statement of the Case (SSOC) 
and give them an opportunity to respond.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


